* Case 3:20-cv-30104-MGM Document1 Filed 07/01/20 Page 1 of 4

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of Massachusetts
, , ) Case No. © 20 -CV- 30104
- ) (to be filled in by the Clerk's Office)
A le Leu 2o Grr )
VS Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. +a, ra
Ifthe names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [Ino
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
Bee}
)
D, ANAS Roaveny Com. we )
: Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)
COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name AMevandvo iver

Street Address HU) Sant Tames Cre

City and County Sorinaaie id Namoden Couutty
State and Zip Code Mass usptte OlLOCF

Telephone Number iH \2- SO\ - yy 6S

E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/inown). Attach additional pages if needed.

Page 1 of 5
Case 3:20-cv-30104-MGM Document 1 Filed 07/01/20 Page 2 of 4

Pro Se 1 (Rev. 09/16} Complaint for a Civil Case

Defendant No. 1

Name “Diana's Rete x

 

 

 

 

 

 

Job or Title (ifknown)

Street Address (20 Howes Ted -

City and County Dr 2aNAM . . J
State and ZipCode O Massachus otte O10O0/
Telephone Number ct \3 - #66 - (,236 :
E-mail Address (ifkiown)

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if kiown)

 

 

Page 2of 5
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Ill.

IV.

Case 3:20-cv-30104-MGM Document1 Filed 07/01/20 Page 3 of 4

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (ame) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short Jain statement of each claim in a separate paragraph. Attach additional pages if needed.

on 2G rise ak werk Z was held at kate qoint and threatened by Courtine,

0 one came tu myuaid and the Police wre Wet called, The siltation was fer city in

, j » l ard T wae
A Fo WL. PerAWadS He OF adr Wad dim ply Sak Novne ¢ Ww.
an eb c oe “su fone oetice where co was +eld drat bo eitughean nuded to

Ge Ucot que Pr few deny Laker rx was told ek £ wary Ne on gen nseded

and was Lek go wh No explanatinr., My emplougr Lailed Le provide ML won sake
Me gnu fimmenr and fired me Fra ar et olor eal

Sars gaye poe ne Ok Oe cag wba vl

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The inkasiby, 4 luis valent Sduaten deft me Wel, fgelin'ye anu ele,
and insecure and Te are BUN eipr-entin, nidarmeurs. To wag
&ves aot Hnrough vO {et as my ay) and Qost m4 wegpe
and woneys - 2 Couldat PY My bulls or prouide im ~(enicly- at
Avot auite some He $e me tO hard neo employ mut and Ean
SEN Skrucgdirg 40 cakcn uP finances » All dads hag Prtors
pus tremendous Sraun ON NM Self and " famdy - My Ane ¢ BOR OC
dy tis eurk Was been Hur upside un and iWerke OX, Tan
Bong An a-5 milion dollare th 4inancad Rastitutin~ ‘
Case 3:20-cv-30104-MGM Document1 Filed 07/01/20 Page 4 of 4

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

 

 
  

Lv /17/ 20

Date of signing:

 

Signature of Plaintiff JZ . _
Printed Name of Plaintiff Alo nydre  K Vers
J

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
